Title: From John Adams to Mercy Otis Warren, 26 September 1775
From: Adams, John
To: Warren, Mercy Otis


     
      Philadelphia Septr. 26. 1775
      Madam
     
     Your Favour, by my Friend Collins, never reached me till this Evening. At Newport, concluding to go by Water, he put it into the Post office, least it Should meet with a Fate as unfortunate as Some others. I call them unfortunate after the manner of Men for, altho they went into Hands which were never thought of by the Writer, and notwithstanding all the unmeaning Noise that has been made about them, they have done a great deal of good. Providence intended them for Instruments to promote valuable Purposes, altho the Writer of them, thought so little of them that he never could have recollected one Word in them, if they had been lost. The most that I care about them, is the indecent Exposure of the Name of a Lady, who cannot be put to Pain, without giving me Uneasiness by Sympathy.
     I boasted, Madam, of my Happiness, in my last to you, because I knew you could excuse the appearance of Vanity, and because I knew very well that the Person who so deservedly holds the first Place in your Heart, could say by Experience, that an Happiness so perfect was not merely ideal.
     I am much obliged to you, for your kind Information concerning the Health of a Lady whom I esteem so highly. I presume her Indisposition has been the Cause why I have not heard from her before. I rejoice to hear she is better. I Hope, my invariable Friend, is better and that I shall receive a long Letter from him, Soon. My best Wishes attend him, as well as all His.
    